Exhibit 10.1












--------------------------------------------------------------------------------


ARTCRAFT V, INC.


AND


XU ZU DA


----------


Agreement on Transfer of Ownership Interest of TOP INTEREST INTERNATIONAL
LIMITED


----------




AUGUST 14, 2009




--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 
 
Party A: ARTCRAFT V, INC
 


Registration address:  Room 1131, XianKeJiDian Building, BaGuaSi Road Futian
District
                                     Shenzhen City, China 518029


(Here in after the "Transferor")




Party B:  Mr. XU ZU DA


 (Here in after the "Transferee")




WHEREAS:


     1. Artcraft V, Inc. was incorporated under the laws of the State of
Delaware on June 7, 2004. On November 7, 2005, the Company entered into a Share
Exchange Agreement with Top Interest International Limited (“Top Interest”). Top
Interest was incorporated under the laws of the British Virgin Islands. Pursuant
to the Stock Purchase and Share Exchange Agreement, the Company purchased all of
the issued and outstanding shares of Top Interest from the sole shareholder Mr.
Xu Zu Da of Top Interest for issuance of a total of 10,000,000 shares of the
Artcraft’s common stock.   After this transaction, Mr. Xu Zu Da owns
approximately 99% of the total issued and outstanding shares of Artcraft V, Inc.


     2. The Transferee Mr. Xu Zu Da is the President of Top Interest
International Limited and owns 99% of total outstanding shares of Artcraft V,
Inc.


     In consideration of the foregoing share transfer, the parties hereby
agree as follows through friendly consultation in accordance with relevant laws
and regulations and in the spirit of mutual benefit, honesty and good faith:


I. Ownership Interest Transfer


     1. The Transferor agrees to transfer all of its ownership interest of Top
Interest to the Transferee on the Transfer Effective Date (as defined
hereinafter) provided under Article II of this Agreement according to terms and
conditions of this Agreement. The Transferee agrees to accept such shares
according to terms and conditions of this Agreement (hereinafter "Share Transfer
Agreement").


     2. Unless otherwise provided under this Agreement, the Transferee
shall become the legal owner of the shares and ownership interest contemplated
to be transferred under this Agreement and have all rights and obligations in
respect of Share Transfer (such rights including all rights, interests and
duties in respect of its contribution), and the Transferor shall not have any
right, obligation or responsibility in respect of Share Transfer, as of the
Transfer Effective Date provided under Article II of this Agreement.


     3. The parties hereto agree to effect all procedures in respect of
ownership interest transfer according to the terms and time provided under this
Agreement, including without limitation securing approval documents for
Share Transfer/acceptance according to the laws of their respective
incorporation place.


     4. The Transferor shall transfer to the Transferee any and all
materials held by the Transferor necessary for appropriate exercise of
shareholder rights by the Transferee as of the Share Transfer Effective Date of
this Agreement, including without limitation board resolutions and minutes of
Top Interest, all seals of Top Interest (including without limitation corporate
seal, finance seal and contract seal).


 
 

--------------------------------------------------------------------------------

 
II. Effective Date of this Agreement and of Share Transfer


     1. This Agreement shall be effective upon execution by the parties
hereto or their respective authorized representatives and affixture of seals.


     2. Share Transfer contemplated under this Agreement shall be effective
upon realization of all conditions precedent set out below, and the date
of realization shall be Share Transfer Effective Date:


(1)
This Agreement is legally executed by the parties hereto or their respective
authorized  representatives;



(2)
This Agreement and the Share Transfer contemplated hereunder are approved for
 transfer/acceptance by the respective authorities of Transferor and Transferee;



III. Representations, Covenants and Warranties of the Transferor


     1. The Transferor has all rights, powers and authorities to enter into
and perform all duties and responsibilities under this Agreement. This Agreement
is legally binding upon the Transferor upon execution.


     2. Execution or performance of this Agreement by the Transferor does
not breach laws, articles of association, contracts, agreements or any other
legal documents which the Transferor is subject to.


     3. The shares intended for transfer are complete and have not been
pledged subject to any preferential right or any third party interest, or have
any right defect.


     4. The balance sheet of Top Interest and other financial materials
and information provided by the Transferor to the Transferee are complete, true
and accurate. Top Interest has no liability as of the transfer effective date.
If any Undisclosed Liabilities exist, the Transferor shall be liable for its
full repayment. If the Transferee or Top Interest suffers any loss due to
Undisclosed Liabilities, the Transferor shall be liable to all damages
therefore.


     5. There exists no breach of law, proceedings or potential proceedings
in respect of tax, accounting, employment, insurance and property of Top
Interest.




IV. Representations, Covenants and Warranties of the Transferee


     1. The Transferee is the legal natural person.


     2. The Transferee has full rights to conduct the matters in respect of
accepting ownership interest from the Transferor as provided under this
Agreement, and has secured all approvals and/or authorizations in respect of
execution and performance of this Agreement.


     3. Execution or performance of this Agreement by the Transferee is in
no breach of the laws, articles of association, contracts, agreements or
other legal documents which the Transferee is subject to.


 
 

--------------------------------------------------------------------------------

 


V. Confidentiality


     Unless expressly required by relevant laws and regulations, relevant
articles of association, no party shall disclose the terms of this Agreement to
any third party other than the parties hereto without the prior written consent
of the other party before completion of the transaction.


VI. Fees and Expenses


     1. The parties hereto agree to bear their respective fees incurred
for engagement of lawyers, accountants, appraisers, financial advisors and
other professionals.


     2. Any taxable liability incurred under the ownership Transfer shall be
paid by the Transferor and the Transferee respectively.


VII. Other Matters relating and Amendment to this Agreement


     1. The parties hereto agree to further negotiate other matters in
respect of this Agreement after execution of this Agreement and enter into
supplemental agreement in writing. Such supplemental agreement constitutes an
integral part of this Agreement.


     2. Any amendment to this Agreement shall be in writing and signed by
both parties. Any amendment or addition shall constitute an integral part of
this Agreement.


VIII. Breach Liability


     1. Any party hereto shall be deemed in breach of this Agreement if
such party:


(1) 
fails to perform any obligation under this Agreement;



(2) 
breaches any of its representation, covenant or warranty made under this
Agreement; or



(3)
its representation or warranty made under this Agreement is inconsistent with
facts or  misleading (in good faith or in bad faith).



     2. Under occurrence of such breach, the non-breaching party has the
right to require the breaching party to correct within 10 days; if the breaching
party fails to correct within the specified time, the non-breaching party has
the right to terminate this Agreement and claim damages from the breaching
party.


     3. The parties hereto covenants to each other that without prejudice to
the right to claim damages by the non-breaching party against the breach
of covenant, warranty or obligation by the breaching party under this
Agreement, the breaching party shall be liable to the following damages as
required by the non-breaching party:
 
(1)
A certain sum of damages which is sufficient to restore both parties to the
status as if the  Agreement is not breached;



(2)
Expenses or costs directly or indirectly incurred by the  non-breaching party
arising out of the breach of the Agreements (including without limitation
litigation, arbitration and/or lawyer fees reasonably incurred by the
non-breaching party).



 
 

--------------------------------------------------------------------------------

 
IX. Agreement Right


     No party shall assign its rights under this Agreement without prior
written consent of the other party. Respective successors and permitted assigns
of the parties hereto are subject to provisions of this Agreement.


X. Entire Agreement


     This Agreement constitutes all representations and agreements between the
parties hereto and supersedes all prior oral and written
representations, warranties, understandings and agreements between the parties
relating to the subject matter of this Agreement. The parties hereto agree and
acknowledge that any representation or covenant that is not provided under this
Agreement shall not constitute basis of this Agreement and, therefore, shall not
be the basis to determine respective rights and obligations of the parties or to
interpret terms and conditions of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the date first written above.




By: /s/ Xiao Li Te
    ------------------------------------
Party A: ARTCRAFT V, INC


Date:  August 14, 2009


By: /s/ Xu Zu Da
    ------------------------------------
Party B: Xu Zu Da


Date: August 14, 2009